PER CURIAM.
Appellant was convicted. upon an indictment which charged her with the sale .of six ounces of..morphine in. violation of 26 USCA § 692, and appeals on the ground that the trial court erred in overruling her demurrer in which she took the position that the indictment was fatally defective in that it did not allege that morphine is a salt or a derivative of opium. In our opinion the allegation was not necessary, since the trial court was entitled to take judicial notice of the fact that morphine is a derivative of opium. Hughes v. United States (C. C. A.) 253 F. 543.
The judgment is affirmed.